            Case 1:18-cv-01336-TSC Document 36 Filed 03/25/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

DANIEL UMBERT, et al.               )
                                    )
      Plaintiffs,                   )
                                    ) Civil Action No. 18-cv-1336 (TSC)
v.                                  )
                                    )
USA, et al.                         )     JOINT MOTION TO STAY CASE
                                    )
                                    )
      Defendants.                   )     TRIAL: None Set
____________________________________)


                               JOINT MOTION TO STAY CASE

          COME NOW, the Plaintiffs and Defendants, and request this Court to enter an Order

staying this matter until at least July 1, 2020, or until such time that the national emergency due to

the coronavirus has subsided, and for cause, would show unto the Court the following:

    1) The Plaintiffs had anticipated deposing certain agency employees and a 30(b)(6)

representative before the discovery deadline.

    2) Due to the national emergency declared by the President, and various state level travel

restrictions, the parties have been unable to schedule these depositions until at least June 2020,

which is beyond the Scheduling Order’s discovery deadline.

    3) As such, the parties will not be in a position to comply with the Court’s Scheduling Order

through no fault of either party, but instead due to the national emergency and related travel

restrictions.

    4) “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254, 57 S. Ct. 163, 81 L. Ed. 153

(1936).
          Case 1:18-cv-01336-TSC Document 36 Filed 03/25/20 Page 2 of 3



    5) The parties have worked diligently in producing information relevant to the issues in this

matter, but need further discovery that is hampered by the national emergency, and therefore, the

parties jointly request that this matter is stayed until at least July 1, 2020, or until such time that

the national emergency and travel restrictions are lifted so as to allow the parties to conduct the

remaining necessary discovery.

    6) The parties also request that should the situation regarding the national emergency

change, that they be allowed to request this Court to lift the stay upon either parties’ motion.

    7) If this matter is stayed, upon the lift of the stay at the appropriate time, the parties will

work together in preparing a proposed scheduling order for the case.

    8) Given the straightforward nature of this request, the parties request that they be relieved

of the required Statement of Points and Authorities pursuant to LCVR 7(a).

    9) This motion is not made for purposes of delay or harassment, but so that justice may be

done.

    10) A proposed order granting said relief is attached hereto.


Dated: March 25th, 2020                         Respectfully submitted,

                                                /s/ Stephen D. Stamboulieh
                                                Stephen D. Stamboulieh
                                                Stamboulieh Law, PLLC
                                                P.O. Box 4008
                                                Madison, MS 39130
                                                (601) 852-3440
                                                stephen@sdslaw.us
                                                MS Bar No. 102784
                                                DC District Court Bar # MS0009

                                                Alan Alexander Beck
                                                Law Office of Alan Beck
                                                2692 Harcourt Drive
                                                San Diego, CA 92123
                                                (619) 905-9105

                                                   2
Case 1:18-cv-01336-TSC Document 36 Filed 03/25/20 Page 3 of 3



                           Hawaii Bar No. 9145
                           DS District Court Bar # HI001
                           Alan.alexander.beck@gmail.com
                           Counsel for Plaintiffs

                           TIMOTHY J. SHEA, D.C. Bar #437437
                           United States Attorney for the District of Columbia

                           DANIEL F. VAN HORN, D.C. Bar #924092
                           Assistant United States Attorney

                            /s/ Alan Burch       __________________
                           ALAN BURCH, D.C. Bar #470655
                           Assistant United States Attorney
                           United States Attorney’s Office, Civil Division
                           555 Fourth St., NW
                           Washington, DC 20530
                           (202) 252-2550
                           alan.burch@usdoj.gov

                           Counsel for Defendants




                              3
